     Case 1:18-cr-00155-LJO-SKO Document 30-1 Filed 04/06/20 Page 1 of 6



 1 Amanda K. Moran SBN 311090
   MORAN LAW FIRM
 2      1330 “L” Street, Suite A
 3      Fresno, California 93721
        T.     (559) 264-2688
 4      F.     (559) 264-2683
        info@moranlawfresno.com
 5
 6 Counsel for Defendant, SANDRA HAAR,
 7 NORMAN HAAR
 8          1208 Paseo Verde Drive
            Merced, California 95348
 9          T.    (209) 201-2097
10
     Spouse and Power of Attorney for Defendant.
11
12
                             IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15
     UNITED STATES OF AMERICA,                       Case No. 1:18-CR-155
16
17                                  Plaintiff,
18
            v.

19 SANDRA HAAR,
20
                                                     DECLARATION OF DEFENDANT
                                    Defendant.
21
22          SANDRA HAAR, by and through her husband and power of attorney Norman
23 Haar, and retained counsel Amanda Moran, submits this declaration of Defendant
24 SANDRA HAAR.
25          This declaration, derived from several messages sent from prison, provides details
26 about the response of the administration at Federal Medical Center at Carswell to the
27 COVID-19 pandemic. The Durable Power of Attorney, appointing Norman, is attached to
28 this declaration.


                                                 1
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 30-1 Filed 04/06/20 Page 2 of 6



 1
 2                                 DECLARATION OF DEFENDANT
 3 The following are statements made directly by Sandra Haar, through the electronic mail
 4 system available to federal inmates called Corrlinks. They have been edited only for
 5 formatting and spelling errors.
 6          Grammatical errors have not been corrected to preserve the integrity of the original.
 7
 8 Message from March 16, 2020
 9 Just to catch you up. I put in the 8.5 for the Depakote I don't get and one for the brain
10 surgery/Angiogram I have not got to save my life.
11          3-4 weeks before I self-surrendered I had 2 surgeries to place a HSF10 device in
12 my right flank to help control the pain in my right foot caused from the stroke 3 years.
13          Since being here, the pain has continued to increase to the point of out of control. I
14 live on Tylenol and ibuprofen. Ibuprofen causes me to be at increased risk of bleeding
15 again because the av-malformation is not closed and I could have another stroke.
16          When you get this type of surgery/stimulator you have to work closely with your
17 doctor and pharmacist to make ongoing adjustments. [Before I surrendered,] I saw them at
18 least twice weekly to make regular adjustments to control pain.
19          I need adjustments again because my life has changed. I do not have access to anti-
20 inflammatory foods that I lived on (fresh raw kayle, collards, Swiss chard, spinach,
21 wheatgrass) All these tons of raw greens kept the inflammation down tremendously, and
22 they worked well with the Depakote & stimulator.
23          Now I have increased walking and standing which makes the pain worse. All these
24 things added together has caused me to suffer more and more and the doctors just say take
25 Tylenol and more ibuprofen. Their hands seem to be tied.
26          My diet is very important. I am a vegan and intake no flesh in my diet. I need tons
27 of greens to bring down this inflammation that is creating the pain. At home whenever I
28 would stop eating the raw greens the pain would come back forcefully.


                                                   2
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 30-1 Filed 04/06/20 Page 3 of 6



 1          I asked the doctor [here] for at least the wheat grass and he said he cannot. I’m not
 2 asking for narcotics or drugs just natural ways to decrease the pain. I’m a family nurse
 3 practitioner that studies natural osteopathic medicine and I know what I’m doing and I
 4 know how my body responds.
 5          Tell the judge to send me home so I can take care of this pain and get the brain
 6 surgery/angiocath to save my life. They have increased my risk of re-stroke tremendously
 7 because of their rules. Also so I can meet with my pain stimulator doctor and HSF10 drug
 8 rep to make the ongoing adjustments.
 9          My judge knows about none of these issues.
10
11 Email from March 25, 2020
12 [Providing detail about operations in her unit.]
13
14          Im am housed at CC5 which stands for 5th Floor Chronic Care. We have no
15          medical staff here only a Officer.. A girl/inmate went to Sick Call 3 days ago with
16          fever, bad sore throat and cough she was sent back to our unit told to take
17          Amoxicillin for the throat infection and to wear a mask. She wears a mask most of
18          the time but we have over 90 inmates up here...No isolation and the biggest issue is
19          they did not test her for the Corona Virus..No nasal swab or blood test....how crazy
20          is that?
21                  Our President needs to know this stuff our governor as well. See what you
22          can do.
23
24 Email from March 25, 2020
25 [Providing a summary of medical issues.]
26
27       1. Need for brain surgery/Angiocath. See Dr. Lee report neurosugeon report 10/20/19.
28           [I am] currently at a 9% chance of re-bleed due to my lesion was still open on last


                                                   3
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 30-1 Filed 04/06/20 Page 4 of 6



 1           angiogram. this would cause another severe stroke like happened before.
 2       2. [I have a] history of MRSA [infection] see Dr. Pearlamas report this increases my
 3           risk of infection when I get sick its hard for me to recover.
 4       3. Stroke see Dr. Lee report feb 12, [20]18
 5       4. Dr. Pazouki neurologist report
 6       5. Dr. English report
 7       6. New 3 weeks prior to self surrender had spinal surgery placement of
 8           neurostimulator implant to control pain to right foot aftermath of stroke that created
 9           severe neuropathy. Pain was controlled before coming here now that Im here BOP
10           wont give my Depakote self carry they make me stand in 2 hours plus per day of
11           pill line to get the medication, which makes the pain out of control Ive reported to
12           doctors and in the 2nd phase of appeals process with rejections of help so far
13           I need ongoing adjustments to the stimulator by the surgeon that placed it in
14           conjunction with the manufacturer rep to do the computer portion of the
15           adjustments. I got adjustments 2x week before and need them again and cannot get
16           them.
17       7. Labs Hemoglobin 9.3 normal [is] 12-16 [and] proves I have ongoing anemia which
18           keeps me at risk
19       8. Modesto Heart Vascular Institute Dr. Reza Vafadouste read his report [it is] well
20           written
21       9. Dr. Manilito Castillo my psychiatrist great letter
22       10. Dr. Dris Madha gastroenterologist docuemts my severe life threatening gastric
23           reflux that cause[s] aspiration pneumonia and need for hospital bed
24       11. Overcrowding here in everyday long lines 50-60 people all day long. Dining halls
25           pack with people in close proximity they are trying to separate us but cannot each
26           dining hall meal time has 50-75-100 or more people they are trying but they cannot
27           provide social distancing
28


                                                    4
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 30-1 Filed 04/06/20 Page 5 of 6



 1                  If you get sick here they just send you away and tell you to go buy Tylenol
 2          or cough syrup on commissary even though they know commissary is closed..no
 3          masks no gloves no hand sanitizer just regular soap in bathroom
 4                  We ask for handsanitizer in all halls to only be denied, we believe the virus
 5          is here but they seem to keep it hush hush...they took people away with doctors
 6          with them no sure the details.
 7
 8 Email from March 25, 2020
 9 [Providing detail of the FMC Carswell response to Compassionate Release requests.]
10
11          Judge O'Neil retired a few months ago my older attorneys told me. Ill will find out
12          how to get a compasonate release to the warden but he a week ago denied a frail 78
13          year olds she had lots of medical issues. They really do seem to lack compassion
14          here. Ill keep you updated
15
16          PS I came here walking with the use of a cane I now walk with a walker and if the
17          pain is not dealt with and continues to progress I may be in a wheelchair soon and
18          they don’t care here
19
20 I, Norman Haar, duly appointed Power of Attorney for my wife, Sandra Haar, declare
21 under penalty of perjury, pursuant to 28 U.S.C. §1746, that the foregoing declarations of
22 Sandra Haar are true and correct, being changed only as stated above:
23
24 Dated: April 6, 2020.
25 Signed with Active Power of Attorney
26 for Defendant SANDRA HAAR:
27                                                      /s/
                                                        NORMAN HAAR
28                                                      Attorney-In-Fact for Defendant


                                                    5
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
     Case 1:18-cr-00155-LJO-SKO Document 30-1 Filed 04/06/20 Page 6 of 6



 1 Respectfully submitted by:
 2
                                                        ___________/s/____________
 3
                                                        Amanda K. Moran, SBN 311090
 4                                                      Retained Counsel for Defendant
 5                                                      1330 “L” Street
                                                        Fresno, CA 93721
 6                                                      (559) 264-2688
 7                                                      info@moranlawfresno.com

 8
 9
10                                       CERTIFICATE OF SERVICE

11 I, undersigned counsel for Defendant Sandra Haar, declare under penalty of perjury that I
12 have served the foregoing DECLARATION OF DEFENDANT upon the captioned parties
     by electronically filing it with the U.S. District Court for the Eastern District of California
13 using its ECF System, which electronically notifies the parties.
14
     Executed on April 6, 2020
15
16
17                                                      /s/Amanda K. Moran
18                                                      Amanda K. Moran, SBN 311090
                                                        Counsel for Defendant
19
20
21
22
23
24
25
26
27
28


                                                    6
     United States v. Haar, 1:18CR-155
     DECLARATION OF DEFENDANT
